COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         NOTICE REGARDING DOCUMENTS FILED IN CASE
                                  STAYED FOR BANKRUPTCY

Appellate case name:      Service Employees International Union Local 5 v. Professional
                          Janitorial Service of Houston, Inc.

Appellate case number:    01-16-00988-CV

Trial court case number: 2007-27181

Trial court:              61st District Court of Harris County


        This appeal is stayed pursuant to the “Notice of Bankruptcy,” that appellant Service
Employees International Union Local 5 filed in this Court on December 27, 2016, stating that
appellant has filed a petition for relief under Chapter 11 of Title 11, United States Code, in Case
16-80294, In re Terence J. Martinez, Debtor, in the United States Bankruptcy Court for the
Southern District of Texas. See 11 U.S.C. § 362(a) (2000) (automatic stay in bankruptcy). Until
the parties notify the Court that the bankruptcy has concluded and move to reinstate the case, the
Court will take no further action other than to receive and hold any documents tendered during
the period of suspension. See TEX. R. APP. P. 8.2 (providing bankruptcy suspends “the appeal”
from date bankruptcy petition was filed until court reinstates or severs appeal in accordance with
federal law); see also Budzyn v. Citibank (S.D.), N.A., No. 01–08–00211–CV, 2010 WL
2044628, at *1 (Tex. App.—Houston [1st Dist.] May 19, 2010, no pet.) (staying “entire appeal”).

        Unless a party successfully moves to reinstate the appeal or sever the appeal with respect
to the bankrupt party, this appeal will be an inactive case on the Court’s docket. See TEX. R.
APP. P. 8.3.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: January 12, 2017